t c summary opinion united_states tax_court pamela s cooper petitioner v commissioner of internal revenue respondent docket no 8859-02s filed date pamela s cooper pro_se jeffrey c venzie for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows deficiency year addition_to_tax sec_6651 dollar_figure dollar_figure big_number big_number the court permitted respondent to amend his answer to assert a claim for an increased deficiency for in the amount of dollar_figure and an increase in addition_to_tax in the amount of dollar_figure thus the deficiency in dispute for is dollar_figure and the addition_to_tax in dispute for that year is dollar_figure the increase in deficiency and addition_to_tax is based on respondent’s claim that the notice_of_deficiency for incorrectly assumed that dollar_figure was assessed respondent asserts that the assessment had been erroneously abated prior to issuance of the notice_of_deficiency the issues for decision are whether petitioner is entitled to all or any part of a claimed casualty_loss deduction and whether the petitioner is liable for the additions to tax for late filing pursuant to sec_6651 as determined by respondent additional adjustments in the notice_of_deficiency are computational in nature and will flow from our resolution of the casualty_loss issue background some of the facts are stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing her petition petitioner resided in tinton falls new jersey petitioner purchased her home in tinton falls new jersey in where she continued to reside until sometime in the existing washing machine in the house was conveyed to petitioner at the time of purchase on the morning of date petitioner went to see her insurance agent about miscellaneous insurance matters at the meeting she was advised that her homeowner’s policy had expired she purchased a new homeowner’s policy with mercer mutual_insurance_company mercer or insurance_company that morning when petitioner arrived home on the evening of august she discovered that her home was flooded the cause of the flood was identified as a split in the hose connecting from the sink to the washing machine as a result the house which is on a concrete slab became water soaked carpets and furniture were destroyed mold and mildew began to appear throughout the house within a few days petitioner and her daughter had to temporarily move out of the house petitioner who described herself as a collector had many boxes and other items stored in her home petitioner incurred expenses to remove water-soaked items from the house and for general cleanup and repair the cleanup and repair process took many months and was delayed at least in part because of disputes between petitioner and her insurance_company in date petitioner filed a claim for insurance loss with mercer the cause and origin of the loss was described as washing machine hose had a small split petitioner listed the amount of the loss as partial loss and damage claimed and estimated as of dollar_figure cost of loss is still mounting because of loss of use lack of storage space lack of funds inconvenience attached to the claim form are numerous pages of schedules of listed_property a hand-written list prepared about the same time reflected the following categories and amounts of claimed loss total estimates and partial list as of months after flooding--still no payment list estimate or cost total part a loss of work part b loss of vacation part c loss of use part d meals out part e transporting part f salvage part g storage so far part h loss of property part i damaged goods part j appliances part k repair to home part l move vs trailer storage boxes part m carpet total partial claim as of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1dollar_figure we note that the correct total is dollar_figure which varies by an immaterial amount of dollar_figure from what petitioner had calculated and listed as her total partial claim mercer initially refused to pay any insurance benefits in response to petitioner’s claim the insurance_company questioned whether the flood and resulting damage occurred prior to the policy’s taking effect petitioner brought suit against mercer in in the superior court of new jersey on date petitioner received a payment of dollar_figure from mercer in settlement of her lawsuit and claim the record does not reflect how the dollar_figure amount was computed petitioner also had been having financial difficulties since approximately she stopped paying her mortgage and was being threatened with foreclosure in the metropolitan savings bank commenced foreclosure proceedings on petitioner’s residence on date the property was sold for dollar_figure by the sheriff of monmouth county new jersey tax returns petitioner filed her federal_income_tax return on date on form_4684 casualties and theft petitioner reported a total casualty_loss in the amount of dollar_figure as a result of the flood on date after statutory reductions petitioner deducted on schedule a--itemized deductions the amount of dollar_figure the copy of petitioner’s federal_income_tax return in the amounts reflected on the tax returns have been rounded to the nearest full dollar amount record is stamped received by respondent on date respondent’s records do not reflect a tax_return filed prior to that date on her federal_income_tax return petitioner claimed a casualty_loss deduction in the amount of dollar_figure which was a carryover from the return petitioner filed her federal_income_tax return on date petitioner had requested and been granted an extension to file until date there is no record of any further request or granting of an extension attached to the federal_income_tax return is form_4684 casualty and thefts on her return petitioner reported a total casualty and theft_loss of dollar_figure and claimed a loss deduction of dollar_figure on the form_4684 petitioner calculated the casualty_loss as follows cost insurance reimbursement fair_market_value before casualty fair_market_value after casualty less insurance real_property dollar_figure personal_property dollar_figure big_number --- big_number big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure --- dollar_figure total less dollar_figure less of adjusted_gross_income claimed loss deduction dollar_figure big_number dollar_figure petitioner allocated dollar_figure of insurance reimbursement to the real_property at about the same time as the filing of the return petitioner also filed a form_1045 application_for tentative refund petitioner sought to carry back the casualty_loss claimed on the return to the through tax years the application_for tentative refund was denied by respondent also during the year petitioner submitted2 a form 1040x u s amended individual_income_tax_return for in the form 1040x petitioner sought to reverse the claimed casualty_loss deduction of dollar_figure on the theory that it was now being claimed on the return and carried back to respondent’s position is that petitioner has not established that the failure of the washing machine hose and subsequent damage constitute a casualty within the meaning of sec_165 respondent does not dispute that if a casualty occurred would be the proper year to claim the loss respondent further argues that even if a casualty occurred that petitioner has not presented sufficient evidence to prove the amount of the casualty discussion the record does not reflect whether the form 1040x for was filed or whether a remittance was sent with the amended_return given respondent’s position in this matter we assume that petitioner did not receive the benefit of the casualty_loss deduction claimed on the return as originally filed and after consideration of the form 1040x revising the claimed casualty_loss deduction deductions are a matter of legislative grace and generally the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 the burden_of_proof has not shifted to respondent pursuant to sec_7491 while the examination of the tax returns in issue commenced after date petitioner has not satisfied any of the criteria of sec_7491 and b casualty_loss sec_165 and c allows an individual a deduction for loss of property not connected with a trade_or_business or a transaction entered into for profit if the loss arises from fire storm shipwreck or other_casualty and was not_compensated_for_by_insurance_or_otherwise other_casualty is defined as a loss proximately caused by a sudden unexpected_or_unusual_event excluding the progressive deterioration of property through a steadily operating cause or by normal depreciation 680_f2d_91 11th cir affg 76_tc_593 76_tc_580 there as previously noted respondent asserts an increased deficiency and increased addition_to_tax for while rule a provides that the burden_of_proof shall be on respondent to the extent that there is an increase in deficiency the claimed increase results from a computational issue the abatement of an assessment by respondent petitioner does not dispute the claimed corrected computation of the deficiency thus the burden_of_proof remains with petitioner to establish the existence of and amount of the casualty_loss must be a causal connection between the alleged casualty and the loss claimed by the taxpayer 30_tc_546 affd 269_f2d_184 8th cir a casualty_loss not connected with a trade_or_business or a transaction entered into for profit is deductible under sec_165 only to the extent the loss exceeds dollar_figure and the net_casualty_loss exceeds percent of the adjusted_gross_income of the taxpayer the amount of the casualty_loss from a partial destruction of property is the lesser_of the taxpayer’s adjusted_basis of the property or the difference in the property’s fair_market_value immediately before and after the casualty sec_1_165-7 income_tax regs the amount of the loss is reduced by any insurance recovery and salvage_value sec_165 sec_1_165-1 income_tax regs to establish the amount of the loss the relevant fair market values of the property shall generally be ascertained by competent appraisal conducted in a manner to ensure that any casualty_loss deduction be limited to the actual loss resulting from damage to the property sec_1_165-7 income_tax regs as an alternative the taxpayer may use the cost of repairs to prove the casualty_loss the cost of repairs method see sec_1 a ii income_tax regs whether damage qualifies as a casualty typically turns on whether the damage satisfies the suddenness requirement which denotes an accident a mishap some sudden invasion by hostile agency rather than progressive deterioration of property through steadily operating cause 120_f2d_253 2d cir affg 42_bta_206 in considering whether termite damage qualified as a casualty we have held that the suddenness of the loss itself the lapse of time between the precipitating event and the loss proximately caused by that event is a determining factor 76_tc_593 affd 680_f2d_91 11th cir pryor v commissioner tcmemo_1987_80 respondent relying upon the cases relating to progressive deterioration suggests that the failure of the hose connection and ensuing damage to the house and personal_property do not constitute a casualty because the deterioration occurred during an extended period of time in this regard it would appear appropriate to separate the damage to the washing machine hose from the consequential water damage resulting from the failure of the hose we conclude that the damage to the washing machine hose resulted from progressive deterioration the washing machine was included with the purchase of the house in thus the washing machine and hose connection were at least years old when the hose failed it is not unusual that a rubber hose would deteriorate over a period of years and ultimately fail we conclude that the failure of the washing machine hose was the result of progressive deterioration and not the result of a sudden event thus the failure of the hose does not constitute a casualty within the meaning of sec_165 our inquiry however does not end there the damage to petitioner’s home and personal belongings directly resulted from the failure of the washing machine hose the water damage to petitioner’s house and personal belongings was the result of an identifiable_event sudden in nature the failure of the hose was the precipitating event and the flooding immediately thereafter was proximately caused by the event the damage resulting from the flood in the house is a casualty within the meaning of sec_165 the commissioner has recognized the distinction between damage to equipment which was gradual and consequential damage resulting from failure of the equipment in revrul_70_91 1970_1_cb_37 the commissioner held as follows a taxpayer suffered rust and water damage to his rugs carpets and drapes when the water heater in his one-story dwelling burst from normal deterioration rust and corrosion over a period of time and flooded a portion of the house with water the taxpayer had no insurance to reimburse him for these losses held since the rust and corrosion of the water heater itself was gradual and progressive its loss is not a casualty within the meaning of sec_165 of the internal_revenue_code of held further the rust and water damage to the rugs carpets and drapes caused by the bursting of the water heater was the result of an identifiable_event sudden in nature fixing a point at which the loss to the damaged property can be measured and was also unexpected or unusual in the context in which the damage occurred therefore such damage is a casualty within the meaning of sec_165 of the code and the taxpayer is entitled to a nonbusiness casualty_loss deduction the amount of the damage is the lesser_of either the difference between the fair_market_value of the property immediately before and immediately after the casualty or the adjusted_basis of the property that amount reduced by dollar_figure is allowable as a casualty_loss deduction the commissioner has neither revoked nor modified revrul_70_91 supra revenue rulings are not binding on this court or other federal courts for that matter 119_tc_157 however they may serve to bind the commissioner in cases in which a longstanding revenue_ruling that has not been revoked or modified is relevant to our disposition of the case id pincite under such circumstances we have treated the revenue_ruling as a concession by the commissioner id pincite such treatment of revrul_70_91 is warranted in the present case we conclude that the dichotomy expressed in the revenue_ruling comports with the casualty_loss provisions of sec_165 based on this conclusion we hold that petitioner is entitled to a casualty_loss deduction for water damage to her house and personal belongings to the extent substantiated substantiation of loss petitioner presented varied disorganized records to substantiate the loss likewise her testimony was often vague indeed the commissioner has relied upon it in issuing a private_letter_ruling see priv ltr rul date any claimed loss to the washing machine hose connection would not be allowable nor does the record reveal a separate claim for such loss and confusing nevertheless we are satisfied that she suffered a loss and do our best to reconstruct the amount of the loss in this connection the claimed loss falls into two categories real_property the house and personal_property with respect to the real_property loss petitioner claims that the fair_market_value of the house immediately before the casualty was dollar_figure and that the fair_market_value immediately after the casualty was dollar_figure petitioner testified that she received an appraisal of the house before the casualty however she did not present it to the court ordinarily an appraisal is required sec_1_165-7 income_tax regs as previously indicated the regulations also permit the cost of repairs as evidence of the amount of loss sec_1_165-7 income_tax regs however this must be the cost of repairs actually made not merely an estimate of the cost 70_tc_391 further the sale of the house by foreclosure in for dollar_figure the same amount reflected as the cost_basis in does not provide us with a means of determining the amount of any loss there is not sufficient evidence in this record to allow petitioner any loss with respect to the house itself we now consider the amount of the loss with respect to personal_property petitioner claimed a loss of dollar_figure we note that petitioner submitted not less than four separate and different schedules of claimed loss we have reviewed and considered all the schedules of claimed loss in this continued petitioner’s schedule of loss on the return reflects the fair_market_value of personal_property before the casualty as dollar_figure and the fair_market_value after the casualty as dollar_figure we are satisfied that petitioner did incur some loss most of petitioner’s personal belongings including clothing furnishings carpeting and books were completely destroyed we accept petitioner’s assertion as to the fair_market_value after the casualty namely dollar_figure we however do not accept petitioner’s assertion as to the fair_market_value before the casualty and instead do our best to approximate a reasonable value 39_f2d_540 2d cir further petitioner is not entitled to a deduction for moving or storage costs since such expenditures do not represent a loss of property value 46_tc_751 affd 387_f2d_420 8th cir accordingly the continued record in an attempt to make some rational sense of petitioner’s confusing records following represents our conclusion as to the amount of petitioner’s loss item fair_market_value before the casualty or other cost related to casualty personal item including clothing furniture miscellaneous carpet total big_number big_number big_number big_number dollar_figure fair_market_value before casualty fair_market_value after casualty balance less insurance casualty_loss dollar_figure big_number dollar_figure big_number dollar_figure we conclude that petitioner is entitled to a casualty_loss in the amount of dollar_figure as computed above prior to any statutory reductions sec_165 additions to tax under sec_6651 sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the record does not sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to continued establish that the failures to timely file returns for and were due to reasonable_cause and not willful neglect reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule continued liability for an addition_to_tax further respondent has the burden_of_proof with respect to the increased addition_to_tax for rule a respondent has established that the tax returns for and were not timely filed
